PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Nienaber, David, K
Application No. 15/141,324
Filed: 28 Apr 2016
For: PHASE SECTOR BASED SIGNAL CHARGE ACQUISITION

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION FOR THE DELAYED SUBMISSION OF A PRIORITY OR BENEFIT CLAIM” filed July 6, 2020. The petition is being treated under 37 CFR § 1.78(e) for the benefit of the applications set forth in the Application Data Sheet (ADS) filed May 13, 2020.  

The petition under 37 CFR 1.78 is DISMISSED. 

A review of the application as filed reveals that the claim for priority to the non-provisional applications set forth on petition and in the later filed ADS were not 
properly set forth in an application data sheet on filing. The four and sixteen-month periods specified in 37 CFR § 1.78(a)(4) expired without the claim being submitted in an application data sheet.     

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(e) must be accompanied by:  

(1) the reference required by 35 U.S.C. § 120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) the petition fee set forth in § 1.17(m); and
(3) a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

A review of the application as filed reveals that the claim for priority added on petition 
was not submitted on filing in an application data sheet. The four and sixteen-month 
periods specified in 37 CFR § 1.78(d)(3)  and (a)(4) have expired. Thus, the instant 
petition is appropriate.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional 
application (or an intermediate application claiming the benefit of the prior-filed 
provisional application) must have been filed within twelve months of the filing date of 
the prior-filed provisional application.
  


The petition was dismissed in a decision mailed January 28, 2019 because in reviewing the chain of applications to which petitioners were seeking a claim for priority, it did not appear that the chain of applications to which petitioners were seeking a claim for priority was properly set forth in the Application Data Sheet filed December 19, 2018.

Also, as the instant application was filed after the issuance of the applications for which 
petitioners were seeking a claim for priority, the claim for priority was not properly set forth.

Finally, the statement of unintentional delay was not in compliant. The statement provided “The delay between the filing of the May 18, 2017 Corrected Application Sheet and the required date for claiming priority and the benefit of earlier filed applications was unintentional. The delay in filing this Petition from May 18, 2017 until the present was unintentional and unavoidable.”  37 CFR § 1.78(e) requires a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  

Where an application claims a benefit under 35 U.S.C. 120, 121 or 365(c) of a chain of applications, the application must make a reference to the first (earliest) application and every intermediate application. See Sampson v. Ampex Corp., 463 F.2d 1042, 1044-45, 174 USPQ 417, 418-19 (2d Cir. 1972); Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 93, 160 USPQ 177, 179 (7th Cir. 1968); Hovlid v. Asari, 305 F.2d 747, 751, 134 USPQ 162, 165 (9th Cir. 1962); see also MPEP 201.11.

In addition, every intermediate application must also make a reference to the first (earliest) application and every application after the first application and before such intermediate application.  MPEP 201.06(d).  Thus, in order for the claims to be accepted in this application, the claims under 35 U.S.C. §120 must have been properly claimed in the prior-filed applications.

A renewed petition filed March 5, 2019 with a statement of unintentional delay pursuant to 37 CFR § 1.78(d)(3) was dismissed in a decision mailed July 11, 2019 because there was no co-pendency between the instant application and applications 13/827,966; 13/830,092; 14/053,360; and 14/051,082 as they were patented prior to the filing of the instant application. 

An ADS was filed May 13, 2020 and the instant renewed petition was filed July 6, 2020.

While the corrected ADS refers to the instant application claiming the benefit from the instant application directly to application nos. 14/252,336, 14/252,266, 14/252,360 and 14/253,862, a review of the ADS filed does not reveal that the claims have been listed in reverse chronological order (i.e., newest application to oldest.





Claiming the Benefit of a Prior-Filed Application under 35 U.S.C. 119(e), 120, 121, and 365(c)
	. . . . 
[I]f the benefit of more than one nonprovisional parent application is claimed, the relationship must include an identification of each nonprovisional application as a continuation, divisional, or continuation-in-part application of the immediate prior nonprovisional application for which a benefit is claimed in order to establish co-pendency throughout the entire chain of prior-filed parent nonprovisional applications. For example, the following two statements are improper: “This application claims the benefit of Application Nos. C, B, and A.” and “This application is a continuing application of Application Nos. C, B, and A.” On the other hand, the following statement is proper and acceptable: “This application is a continuation of Application No. C, filed - , which is a continuation of Application No. B, filed - , which is a continuation of Application No. A, filed - .”

The ADS filed with the instant petition corrects the co-pendency and the chain issues noted in the decision mailed July 11, 2019, the ADS does not correct the chronological order of the provisional applications for which priority is claimed, as required by the Official Gazette and the Quick Start Guide for the Web-based Application Data sheet. https://www.uspto.gov/sites/default/files/documents/Quick%20Start%20Guide%20WebADS.pdf

Additionally, in reviewing the chain of applications to which petitioners are seeking a claim for priority, it appears that the instant application still does not properly reference the claim of benefits. While the instant application claims the benefit of priority to Application No.14/252,266 the claim doesn’t recite that Application No. 14/053,360 claims the benefit of priority to Application No. 13/826,966, and Application No. 13/830,092.

Where an application claims a benefit under 35 U.S.C. 120, 121 or 365(c) of a chain of applications, the application must make a reference to the first (earliest) application and every intermediate application. See Sampson v. Ampex Corp., 463 F.2d 1042, 1044-45, 174 USPQ 417, 418-19 (2d Cir. 1972); Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 93, 160 USPQ 177, 179 (7th Cir. 1968); Hovlid v. Asari, 305 F.2d 747, 751, 134 USPQ 162, 165 (9th Cir. 1962); see also MPEP 201.11.

Also, the continuity type has not been properly stated. The ADS incorrectly states that Application No. 14/252,336 is a CON of Application No. 13/830,092 and 13/827,966. The relationship should be CIP instead of CON. Applicant must submit a corrected ADS correcting the benefit claims or correct the relationship(s) in the benefit claims in the earlier-filed applications if the relationship(s) are not properly indicated in those applications.

Finally, while the renewed petition has been filed with a statement of unintentional delay, the petition does not satisfy item (3) above. 



The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, the initial petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. Additionally, it is noted that the Office mailed the last decision on July 11, 2019 however, the instant renewed petition was not filed until July 6, 2020, nearly one year later. Petitioner must provide an adequate explanation with regard to the entire period of delay.

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

In view thereof, the petition in the instant matter is not grantable.

Before a petition under 37 CFR § 1.78(e) can be granted in the present application, a renewed petition with an ADS (complying with the provisions of 37 CFR 1.76(c)(2)) and  a showing of additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

It is noted that an Office action in accordance with Ex Parte Quayle, 25 USPQ 74, 1935 C.D. 11, 453 O.G. 213 (Comm’r Pat. 1935), was mailed August 27, 2020. If a renewed petition is filed and is determined to be grantable, the examiner will be consulted prior to the mailing of a decision to determine if the proposed amendment raises new issues that would require further consideration and/or search. If the petition is determined to raise new issues that would require further consideration and/or search, the petition will be dismissed pending submission of an RCE. If petitioner wishes to avoid the possibility that the renewed petition may be dismissed because it requires further consideration and/or search, petitioner may wish to consider filing an RCE with or prior to the filing of the renewed petition. 


Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  

/DOUGLAS I WOOD/
Attorney Advisor, OPET